Exhibit 10.1

[***]CERTAIN INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

SETTLEMENT, RELEASE AND PATENT ASSIGNMENT AGREEMENT

This Settlement, Release and Patent Assignment Agreement (this “Agreement”) is
made as of April 3, 2012 (“Effective Date”), by and among NeurogesX, Inc., a
California corporation with its principal place of business at 2215 Bridgepointe
Parkway, Suite 200, San Mateo, California 94404 (“NeurogesX”), The Regents of
the University of California, a California corporation having its statewide
administrative offices at 1111 Franklin Street, Oakland, California 94607-5200,
(the “Regents”), Marco Pappagallo (“Pappagallo”) and Peter Staats (“Staats”)
(each individually, a “Party,” and collectively, the “Parties”).

NOW, THEREFORE, in view of the foregoing and for other good and valuable
consideration, receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

1.1. [***]

1.2. [***]

1.3. “Escrow Account” shall mean the Client Trust Account held by the Escrow
Agent.

1.4. “Escrow Agent” shall mean Farella Braun + Martel LLP.

1.5. “Escrow Term” shall mean the period beginning upon the Effective Date and
ending upon the Escrow Account being released by the Escrow Agent to Pappagallo
in accordance with the terms outlined in Section 3.4. In no event shall the
Escrow Term extend beyond August 26, 2015.

1.6. “Exclusive License Agreement” shall mean that certain Exclusive License
Agreement between the Regents and NeurogesX dated November 1, 2000, as amended
by Amendment Number One to the Exclusive License Agreement between the Regents
and NeurogesX dated November 1, 2001, by Amendment Number Two to the Exclusive
License Agreement between the Regents and NeurogesX dated December 2, 2003, and
by Amendment Number Three to the Exclusive License Agreement between the Regents
and NeurogesX dated July 29, 2004.

1.7. “Licensed Product” shall have the meaning provided in the Exclusive License
Agreement.

1.8. “Net Sales” shall have the meaning provided in the Exclusive License
Agreement.

 

     

[***]

   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.9. “Qutenza” means products including a patch containing eight percent
(8%) capsaicin (640 µg/cm2) for a total dose of one hundred seventy nine
milligrams (179 mg) capsaicin sold by NeurogesX, its Affiliates or its or their
sublicensees under the trademark QUTENZA®.

1.10. “Related IP” shall mean all patents and patent applications anywhere in
the world that are currently or were at any time previously owned by either or
both of Staats and Pappagallo or otherwise name Staats and Pappagallo as
inventors relating to high doses of capsaicin, excluding (a) U.S. Patent
No. 5,962,532 (the “’532 Patent”) and foreign counterparts thereof that solely
claim injectable forms of capsaicin, and (b) U.S. Patent Application 10/214,624
naming Staats as one of the inventors directed to use of [***].

2. Releases and Covenants Not to Sue.

2.1. Releases. Upon the Effective Date, each Party, each acting on behalf of
itself and its respective predecessors, successors, and assigns, does hereby now
and shall forever release, acquit, and discharge each of the other Parties, and
their predecessors, successors, and assigns, and each of their respective
current and former trustees, officers, directors, employees, agents, attorneys,
representatives, distributors, resellers, licensees, and direct or indirect
customers (collectively and individually, the “Releasees”), from and against,
with respect to the period before the Effective Date, (a) any and all any and
all claims, causes of action, charges, grievances, obligations, rights, demands,
debts, damages, costs, losses and liabilities of any nature, whether known or
unknown, (“Claims”) arising under, related to, or connected with any Related IP,
(b) any and all Claims raised in the Draft Complaint, and (c) any and all
matters which could have been raised (whether or not due to compulsory
counterclaim requirements) in, or as a result of filing, the Draft Complaint.

2.2. Covenants Not to Sue. No Party shall now or at any time in the future
initiate any arbitration, lawsuit or other proceeding asserting (or otherwise
assert, directly or through any third party) any Claim released pursuant to this
Agreement, provided that nothing shall be construed to release NeurogesX from
its obligations to pay the amounts in accordance with Article 3 hereof or to
release Pappagallo of his obligation to indemnify and hold NeurogesX harmless in
accordance with Section 5.1. If any Party shall breach any obligation set forth
in this Section 2.2, such Party shall indemnify each Releasee, and defend and
hold each such Releasee harmless, from and against Claims arising out of or
related to such breach. This Section 2.2 will be fully enforceable in every
respect, at law or in equity, by any non-Party Releasee as an intended third
party beneficiary hereunder.

3. Consideration.

3.1. Payment by NeurogesX to Staats. Subject to the releases and covenants set
forth in Article 2, NeurogesX shall pay to Staats:

(a) An initial payment of three hundred thousand dollars ($300,000), within five
(5) business days after execution of this Agreement by all Parties;

 

   2        SETTLEMENT, RELEASE AND PATENT ASSIGNMENT  AGREEMENT

[***]

   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) A first sales milestone payment of two hundred fifty thousand dollars
($250,000) upon U.S. annual sales (GAAP reported revenue) of Qutenza first
exceeding [***] as shown by audited financial statements of NeurogesX for a
fiscal year, within thirty (30) days of release of such financial statement; and

(c) A second sales milestone payment of two hundred thousand dollars ($200,000)
upon U.S. annual sales (GAAP reported revenue) of Qutenza first exceeding [***]
as shown by audited financial statements of NeurogesX for a fiscal year, within
thirty (30) days of release of such financial statement; and

(d) A running royalty equal to [***], subject to the deductions set forth in
Sections 7.2, 7.3, 7.4 and 7.5 of the Exclusive License Agreement, due and
payable quarterly on or before February 28, May 31, August 31 and November 30
following the applicable calendar quarter (collectively (a)-(d) are the “Staats
Settlement Amount”).

When a Staats Settlement Amount is due and payable, NeurogesX shall pay such
Staats Settlement Amounts to Staats by wire transfer of immediately available
funds to an account previously designated by Staats to NeurogesX in writing. For
the avoidance of doubt, each of the milestone payments under (b) and (c) shall
be due and payable only once.

3.2. Payment by NeurogesX to Pappagallo. Subject to the releases and conditions
set forth in Article 2, NeurogesX shall pay to Pappagallo:

(a) An initial payment of three hundred thousand dollars ($300,000), within five
(5) business days after execution of this Agreement by all Parties;

(b) A first sales milestone payment of two hundred fifty thousand dollars
($250,000) upon U.S. annual sales (GAAP reported revenue) of Qutenza first
exceeding [***] as shown by audited financial statements of NeurogesX for a
fiscal year, within thirty (30) days of release of such financial statement; and

(c) A second sales milestone payment of two hundred thousand dollars ($200,000)
upon U.S. annual sales (GAAP reported revenue) of Qutenza first exceeding [***]
as shown by audited financial statements of NeurogesX for a fiscal year, within
thirty (30) days of release of such financial statement; and

(d) A running royalty equal to [***], subject to the deductions set forth in
Sections 7.2, 7.3, 7.4 and 7.5 of the Exclusive License Agreement, due and
payable quarterly on or before February 28, May 31, August 31 and November 30
following the applicable calendar quarter (collectively (a)-(d) are the
“Pappagallo Settlement Amount”).

[***] After the Escrow Term, when Pappagallo Settlement Amounts are due and
payable, NeurogesX shall pay such Pappagallo Settlement Amounts to Pappagallo by
wire transfer of immediately available funds to an account previously designated
by Pappagallo to NeurogesX in writing. For the avoidance of doubt, each of the
milestone payments under (b) and (c) shall be due and payable only once.

 

   3        SETTLEMENT, RELEASE AND PATENT ASSIGNMENT  AGREEMENT

[***]

   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3.3. Settlement Amount Credits. Without limiting the generality of the
indemnification obligations set forth in Section 5.1, if NeurogesX incurs any
Damages or is required to make any ongoing payments (including, but not limited
to, royalties, license fees, milestone payments, etc.) to one or more third
parties to the extent arising from any Indemnification Claim under Section 5.1,
NeurogesX may fully credit such Damages and third-party payments (“Payments”)
against the Pappagallo Settlement Amounts otherwise owed. Any amounts paid to a
third party but not credited against Pappagallo Settlement Amounts in a given
year may be carried over and credited against Pappagallo Settlement Amounts (as
applicable) owed in future years.

3.4. Escrow. The Escrow Agent will hold the Pappagallo Escrowed Amount in a
trust account during the Escrow Term.

(a) Costs of the Escrow Account. Any costs that may arise from the establishment
and maintenance of the Escrow Account shall be reimbursed from the amounts
deposited in the Escrow Account.

(b) Release to NeurogesX. During the Escrow Term, the money deposited in the
Escrow Account shall be released to NeurogesX upon the following conditions:
NeurogesX submitting to the Escrow Agent documents listing Damages or Payments
arising from Indemnification Claims for which Pappagallo has indemnified
NeurogesX in accordance with Section 5.1.

(c) Release. Any money deposited in the Escrow Account not released to NeurogesX
in accordance with Section 3.4(a)-(b) shall be released to Pappagallo upon the
first occurrence of any of the following conditions:

(i) Pappagallo submitting to the Escrow Agent a written agreement executed by
[***] releases any and all claims to the Related IP and written approval of such
written agreement by NeurogesX (such approval not to be unreasonably withheld);

(ii) Pappagallo submitting to the Escrow Agent evidence of final judgment
against [***] is terminated and all rights purported to have been granted
thereunder have reverted to Pappagallo; and

(iii) August 26, 2015.

3.5. Additional Payment Terms. All payments under this Agreement shall be made
in U.S. Dollars. Staats and Pappagallo will bear any and all expenses and tax in
connection with any tax liabilities that may arise from this Agreement.

3.6. Grant of Stock Purchase Right by NeurogesX to Pappagallo. In connection
with his entry into a new consulting agreement with NeurogesX (the “Pappagallo
CA”), NeurogesX shall grant Pappagallo a right to purchase seventy-five thousand
(75,000) shares of

 

   4        SETTLEMENT, RELEASE AND PATENT ASSIGNMENT  AGREEMENT

[***]

   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

common stock, with a purchase price per share [***] (as defined in NeurogesX’
2007 Stock Plan, as amended (the “Plan”)) per share on the Effective Date. The
stock purchase rights to purchase 75,000 shares of common stock of NeurogesX
shall, subject to such restrictions as are necessary or advisable in connection
with meeting the requirements of applicable laws (including applicable federal
and state securities laws) (collectively, “Legally Required Restrictions”), at
all times be transferable, in full or part, by Pappagallo with such transfer
being effective, subject to Legally Required Restrictions, upon Pappagallo’s
written notice of such transfer to NeurogesX identifying the transferee, the
date of the transfer and the number of share purchase rights transferred (with
such number in no event exceeding seventy-five thousand less the number of share
purchase rights already exercised by Pappagallo). Any transferee of Pappagallo’s
share purchase rights shall be subject to all of the same terms and enjoy all of
the same rights in the stock purchase rights previously held by Pappagallo,
except to the extent such rights may be altered as a result of effecting a
transfer of such rights in compliance with applicable laws (including applicable
federal and state securities laws). Pappagallo (as well as any transferee of
Pappagallo’s share purchase rights) shall have the ability, subject to Legally
Required Restrictions, to purchase such shares at any time on or prior to the
fifth (5th) anniversary of the Effective Date. Such shares shall be fully vested
and, subject to Legally Required Restrictions, transferable upon payment by
Pappagallo or his transferee and issuance by NeurogesX, and shall not be subject
to a right of repurchase on behalf of NeurogesX. Such shares may be purchased in
a cashless exercise transaction, whereby the option to purchase the shares will
be exercised, and shares sufficient to cover the cost of purchasing the options
will be sold or withheld. The grant of such stock purchase right shall be
carried out pursuant to the terms of the Plan and any form of Restricted Stock
Purchase Agreement adopted for use thereunder. All documents and paperwork to
implement the grant shall be delivered on the Effective Date, provided that
Pappagallo has entered into the Pappagallo CA by such date.

3.7. Grant of Stock Purchase Right by NeurogesX to Staats. In connection with
his entry into a new consulting agreement with NeurogesX (the “Staats CA”),
NeurogesX shall grant Staats a right to purchase seventy-five thousand
(75,000) shares of common stock, with a purchase price per share [***] (as
defined in the Plan) per share on the Effective Date. The stock purchase rights
to purchase 75,000 shares of common stock of NeurogesX shall, subject to such
Legally Required Restrictions, at all times be transferable, in full or part, by
Staats with such transfer being effective, subject to such Legally Required
Restrictions, upon Staats’ written notice of such transfer to NeurogesX
identifying the transferee, the date of the transfer and the number of share
purchase rights transferred (with such number in no event exceeding seventy-five
thousand less the number of share purchase rights already exercised by Staats).
Any transferee of Staats’ share purchase rights shall be subject to all of the
same terms and enjoy all of the same rights in the stock purchase rights
previously held by Staats, except to the extent such rights may be altered as a
result of effecting a transfer of such rights in compliance with applicable laws
(including applicable federal and state securities laws). Staats (as well as any
transferee of Staats’ share purchase rights) shall have the ability, subject to
Legally Required Restrictions, to purchase such shares at any time on or prior
to the fifth (5th) anniversary of the Effective Date. Such shares shall be fully
vested and, subject to Legally Required Restrictions, transferable upon payment
by Staats or his transferee and issuance by NeurogesX, and shall not be subject
to a right of repurchase on behalf of NeurogesX. Such shares may be purchased in
a cashless exercise transaction, whereby the option to purchase the shares will
be exercised, and shares sufficient to cover the cost of

 

   5        SETTLEMENT, RELEASE AND PATENT ASSIGNMENT  AGREEMENT

[***]

   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

purchasing the options will be sold or withheld. The grant of such stock
purchase right shall be carried out pursuant to the terms of the Plan and any
form of Restricted Stock Purchase Agreement adopted for use thereunder. All
documents and paperwork to implement the grant shall be delivered on the
Effective Date, provided that Staats has entered into the Staats CA by such
date.

4. IP Assignment. Each of Staats and Pappagallo agrees to assign and hereby
assigns all of their right, title and interest, whether held previously, now or
in the future, in and to the Related IP to NeurogesX including, without
limitation, any right to institute actions for and to recover past, present and
future damages for infringement. Pappagallo and Staats hereby represent and
warrant to NeurogesX that (i) they own all right, title and interest to the
Related IP, free and clear of any claims, liens, encumbrances, or rights granted
to third parties, and (ii) neither has consented to the other’s grant of any
rights under the Related IP to any third party. For the avoidance of doubt, the
preceding assignment by Staats and Pappagallo shall have the effect of
transferring to NeurogesX any rights granted to a third party by Staats and/or
Pappagallo prior to the Effective Date without any further action on the part of
Staats or Pappagallo. Upon the reasonable request of the NeurogesX, each of
Staats and Pappagallo shall provide such requested assistance in any and all
proceedings involving the Related IP including, without limitation, interference
proceedings, shall sign and execute all papers, declarations and documents, take
all lawful oaths, and shall do all acts necessary or required to be done for the
procurement, maintenance, enforcement and defense of Related IP.

5. Indemnities.

5.1. Indemnification of NeurogesX by Pappagallo. Pappagallo shall indemnify and
hold harmless NeurogesX, subject to the limits set forth below, and its
predecessors, successors, and assigns, and each of their respective current and
former trustees, officers, directors, employees, agents, attorneys,
representatives, distributors, resellers, licensees, and direct or indirect
customers from and against any and all liabilities, losses, damages, costs and
expenses, interest, awards, judgments and penalties (including without
limitation reasonable attorneys’ fees and expenses) (all of the foregoing,
“Damages”) resulting from any claim (an “Indemnification Claim”) by any third
party to the extent arising from Pappagallo’s failure to completely assign to
NeurogesX all right, title and interest to the Related IP, free and clear of any
claims, liens, encumbrances, or rights granted to third parties (for the
avoidance of doubt, an Indemnification Claim includes, without limitation, any
claim by [***] asserting that it has an interest in the Related IP). NeurogesX
shall promptly notify Pappagallo of any such Indemnification Claim described in
this Section 5.1. For the avoidance of doubt, during the Escrow Term, NeurogesX
may seek reimbursement from Pappagallo of Indemnification Claim amounts covered
by this Section 5.1 to the extent not reimbursed by release of funds by the
Escrow Agent from the Escrow Account to NeurogesX in accordance with
Section 3.4. In no event, however, shall Pappagallo be required to reimburse
NeurogesX for more than the total of the Pappagallo Settlement Amounts he has
received, provided that NeurogesX shall have the right to set off Payments or
Damages against any future amounts owed to Pappagallo hereunder to the extent
not reimbursed by Pappagallo and/or by release of funds by the Escrow Agent from
the Escrow Account.

5.2. Indemnification Relating to Dr. Robbins. Each Party (an “Indemnifying
Party”) shall indemnify and hold harmless the each of the other Parties, and
their predecessors,

 

   6        SETTLEMENT, RELEASE AND PATENT ASSIGNMENT  AGREEMENT

[***]

   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

successors, and assigns, and each of their respective current and former
trustees, officers, directors, employees, agents, attorneys, representatives,
distributors, resellers, licensees, and direct or indirect customers
(collectively and individually, the “Indemnitees”), from and against any and all
Indemnification Claims by Dr. Wendye Robbins, solely to the extent arising from
(i) the Party asserting a Claim against Dr. Wendye Robbins and (ii) Dr. Wendye
Robbins subsequently asserting a Claim for indemnification or contribution
against an Indemnitee. A Party seeking indemnification for itself or its
Indemnitees shall promptly notify the Indemnifying Party of any such
Indemnification Claim described in this Section 5.2.

6. Miscellaneous Provisions.

6.1. No Admission of Liability. Nothing in this Agreement shall be construed as
an admission of liability by any Party.

6.2. Attorneys Fees and Costs. Each Party shall be responsible for its own
attorneys’ fees and costs, if any, in connection with this Agreement and the
Claims settled herein.

6.3. Governing Law. The construction, validity, performance, and effect of this
Agreement shall be governed by California law.

6.4. Confidentiality of this Agreement. Each Party shall take reasonable
precautions to prevent disclosure of the terms and conditions of this Agreement
(except as required by law or in confidence to legal or financial advisors).
Each Party agrees that it shall cooperate fully with the other Parties with
respect to all disclosures regarding this Agreement such Party is required to
make by law to limit the scope of disclosure including, without limitation,
requesting confidential treatment of proprietary information of the other
Parties included in any such disclosure.

6.5. Notices. Any notice or other communication required or permitted to be made
under the terms of this Agreement shall be delivered in person, mailed by
certified mail, or mailed by overnight mail to the addresses provided below. No
notice or other communication shall be effective until actually received.

 

The Regents:    The Regents of the University of California    Office of
Technology Management    University of California San Francisco    185 Berry
Street – Suite 4603    San Francisco, CA 94107    Attention:    Joel B.
Kirschbaum, Ph.D., Director Staats:    Peter Staats    [***]       [***]    With
a required copy to:    Farella Braun + Martel    235 Montgomery Street, 17th
Floor    San Francisco, CA 94104    Attention:    Roderick Thompson, Esq.

 

   7        SETTLEMENT, RELEASE AND PATENT ASSIGNMENT  AGREEMENT

[***]

   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Pappagallo:    Marco Pappagallo    [***]      [***]   With a required copy to:
   Farella Braun + Martel    235 Montgomery Street, 17th Floor    San Francisco,
CA 94104    Attention:   Roderick Thompson, Esq. NeurogesX:    NeurogesX, Inc.
   2215 Bridgepointe Parkway    Suite 200      San Mateo, California 94404   
Attention:   Ronald Martell, President and CEO With a required copy to:   
Morrison & Foerster LLP    425 Market St.    San Francisco, CA 94105   
Attention:   Matthew Kreeger, Esq.

6.6. Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be presented for binding
arbitration in San Francisco, California, before three arbitrators. The
arbitration shall be administered by JAMS pursuant to its Streamlined
Arbitration Rules and Procedures.

6.7. Severability. If any provision of this Agreement is or becomes invalid, is
ruled illegal by a court of competent jurisdiction or is deemed unenforceable
under the current applicable law from time to time in effect during the term
hereof, the remainder of this Agreement shall not be affected thereby and shall
continue in full force and effect to the maximum extent permitted by law at such
time. Further in lieu of such provision, which is invalid, illegal, or
unenforceable, the Parties shall work together to agree upon a replacement
provision that shall be substituted for such provision or otherwise added to
this Agreement whether by amendment of this Agreement or otherwise, which
replacement provision shall be as similar as possible (including the economic
and business objectives intended by Parties) to such invalid, illegal or
unenforceable provision while being drafted to be valid, legal and enforceable.
Notwithstanding the foregoing, if the provisions of Article 2 are or become
invalid, are ruled illegal by a court of competent jurisdiction or are deemed
unenforceable under the current applicable law from time to time in effect
during the term hereof, the remainder of this Agreement shall be null and void
if the Parties cannot all agree upon a suitable replacement provision.

6.8. Waiver. The failure or neglect of a Party at any time to require
performance of the other Parties of any provision hereof or to exercise any
right hereunder shall not in any way affect the right to require such
performance or exercise such right at any time thereafter. The waiver, express
or implied, by a Party of any breach of any provision hereof shall not be held
to be a waiver of any subsequent breach of the same provision or of any other
provisions hereof.

 

   8        SETTLEMENT, RELEASE AND PATENT ASSIGNMENT  AGREEMENT

[***]

   Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6.9. Limitation of Liability. IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANOTHER
PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES
OF ANY KIND ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED
AND ON ANY THEORY OF LIABILITY (WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY OR OTHERWISE), EVEN IF SUCH PARTY WAS ADVISED OR
OTHERWISE AWARE OF THE LIKELIHOOD OF SUCH DAMAGES.

6.10. Headings. The captions and section and paragraph headings used in this
Agreement are inserted for convenience only and shall not affect the meaning or
interpretation of this Agreement.

6.11. Counterparts. This Agreement may be executed and delivered in any number
of counterparts. When each Party has signed and delivered (including, without
limitation, by facsimile or electronic transmission) at least one counterpart to
all other Parties, all counterparts, taken together, shall constitute one and
the same agreement, which shall be binding and effective on the Parties to this
Agreement. Each counterpart shall be deemed an original.

6.12. Relationship of Parties. Nothing contained in this Agreement shall be
deemed or construed as creating a joint venture, partnership, agency, employment
or fiduciary relationship between any of the Parties. No Party nor its agents
have any authority of any kind to bind any other Party in any respect
whatsoever, and the relationship of the Parties is, and at all times shall
continue to be, that of independent contractors.

 

   9        SETTLEMENT, RELEASE AND PATENT ASSIGNMENT  AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to execute this Agreement on the date(s) indicated below.

 

NEUROGESX, INC.       THE REGENTS OF THE UNIVERSITY OF CALIFORNIA By   

/s/ Stephen Ghiglieri

      By   

/s/ unintelligible

Printed Name:    Stephen Ghiglieri       Printed Name:   

 

Title:    Exec. V.P., CFO       Title:   

 

Date:    April 3, 2012       Date:   

 

DR. MARCO PAPPAGALLO       DR. PETER STAATS By   

/s/ Marco Pappagallo

      By   

/s/ Peter Staats

Date:    April 3, 2012       Date:    April 3, 2012

Escrow Agent, Farella Braun + Martel LLP, hereby acknowledges and agrees to
perform its obligations as Escrow Agent as provided in Section 3.4 in accordance
with the terms and conditions of this Agreement.

 

FARELLA BRAUN + MARTEL LLP By  

/s/ Roderick M. Thompson

Printed Name:   Roderick M. Thompson Title:   Partner Date:   April 3, 2012

 

 

   10        SETTLEMENT, RELEASE AND PATENT ASSIGNMENT  AGREEMENT